                Case 3:20-cv-01035-SI    Document 70   Filed 07/22/20   Page 1 of 2




    DENIS M. VANNIER, OSB #044406
    Senior Deputy City Attorney
    denis.vannier@portlandoregon.gov
    NAOMI SHEFFIELD, OSB #170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    RYAN C. BAILEY, OSB #130788
    Deputy City Attorney
    ryan.bailey@portlandoregon.gov
    YOUNGWOO JOH, OSB #164105
    Assistant Deputy City Attorney
    youngwoo.joh@portlandoregon.gov
    Office of City Attorney
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


    INDEX NEWSPAPERS LLC, a Washington             Case No. 3:20-cv-1035-SI
    limited-liability company, dba PORTLAND
    MERCURY; DOUG BROWN; BRIAN
    CONLEY; SAM GEHRKE; MATHIEU                    CITY MEMORANDUM IN SUPPORT OF
    LEWIS-ROLLAND; KAT MAHONEY;                    MOTION FOR TEMPORARY
    SERGIO OLMOS; JOHN RUDOFF; ALEX                RESTRAINING ORDER AGAINST
    MILAN TRACY; TUCK WOODSTOCK;                   FEDERAL DEFENDANTS
    JUSTIN YAU; and those similarly situated,

                    PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation; JOHN DOES 1-60, officers of
    Portland Police Bureau and other agencies
    working in concert; U.S. DEPARTMENT OF
    HOMELAND SECURITY; and U.S.
    MARSHALS SERVICE,

                    DEFENDANTS.




Page 1 –   CITY MEMORANDUM IN SUPPORT OF MOTION FOR TEMPORARY
           RESTRAINING ORDER AGAINST FEDERAL DEFENDANTS
              Case 3:20-cv-01035-SI        Document 70       Filed 07/22/20      Page 2 of 2




           The City of Portland hereby supports plaintiffs’ Motion for Temporary Restraining Order

    (Dkt. No. 54) against defendants U.S. Department of Homeland Security and U.S. Marshals

    Service (collectively, “federal defendants”), without prejudice to the City’s own legal position

    and without waiving any of the City’s defenses or potential legal or factual arguments in the

    present case.

           Quite simply, the City objects to federal defendants targeting non-violent protesters,

    reporters, and legal observers. The City also strongly objects to the continued unlawful presence

    of heavily armed federal officers on Portland streets despite the City’s repeated requests to the
    contrary. The actions of federal defendants are escalating violence, inflaming tensions in our

    City, and harming Portlanders who seek to engage in non-violent protests in support of racial

    justice. Serious and credible allegations have been made that the federal government has

    effectively kidnapped people off Portland streets, among other abuses of power. The force used

    by federal defendants has allegedly also resulted in at least one very serious injury to a person

    shot in the head with an impact munition. The City rejects the unlawful actions of federal

    defendants and believes that a temporary restraining order is necessary to prevent further abuses.

           For those reasons, the City supports plaintiffs’ Motion for Temporary Restraining Order

    against federal defendants.

    Dated: July 22, 2020
                                                      Respectfully submitted,

                                                      /s/ Denis M. Vannier
                                                      DENIS M. VANNIER, OSB # 044406
                                                      Senior Deputy City Attorney
                                                      denis.vannier@portlandoregon.gov
                                                      NAOMI SHEFFIELD, OSB # 170601
                                                      Deputy City Attorney
                                                      naomi.sheffield@portlandoregon.gov
                                                      RYAN C. BAILEY, OSB # 130788
                                                      Deputy City Attorney
                                                      ryan.bailey@portlandoregon.gov
                                                      YOUNGWOO JOH, OSB #164105
                                                      Assistant Deputy City Attorney
                                                      youngwoo.joh@portlandoregon.gov
                                                      Telephone: (503) 823-4047
                                                      Of Attorneys for Defendant City of Portland

Page 2 –   CITY MEMORANDUM IN SUPPORT OF MOTION FOR TEMPORARY
           RESTRAINING ORDER AGAINST FEDERAL DEFENDANTS
